--------------------------------------------------------------------------------

 Exhibit 10.24



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is effective as of the date of the last signature
hereto ("Effective Date") and is made by and between Healthways, Inc., a
Delaware corporation (the "Company"), and the undersigned executive
("Executive"). This Agreement replaces and supersedes any other employment
agreement between the Company and Executive.
WHEREAS, the Company desires that Executive serve or continue to serve in the
role identified herein and Executive desires to hold such position under the
terms and conditions of this Agreement; and
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of Executive with the Company.
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
I.            EMPLOYMENT.  The Company hereby employs Executive and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement.
II.            TERM.  Executive's employment shall commence on the Effective
Date and shall continue for a period of two (2) years (the "Initial Term"). 
After the Initial Term, Executive's employment will have no fixed term.
III.            POSITION. Executive shall serve as President – Network Solutions
of the Company performing duties commensurate with the position and such
additional duties as the Company shall determine from time-to-time.  Executive
agrees to serve, without any additional compensation, as may be requested by the
Board or the Company from time-to-time, as a director on the Board of Directors
of the Company (the "Board") and/or the board of directors of any subsidiary of
the Company, and/or in one or more officer positions with the Company and/or any
subsidiary of the Company.  When Executive's employment is terminated for any
reason, Executive will resign as a director and/or officer of the Company (and
any of its subsidiaries).  All resignations shall be effective no later than the
Date of Termination, as defined in Section VI.J.
IV.            DUTIES. Executive shall devote Executive's full working time and
attention to the business and affairs of the Company.
V.            COMPENSATION
A.            Base Salary. Executive's initial base salary as of the Effective
Date is $410,000.  The initial base salary and any increase is defined as the
"Base Salary." The Base Salary is paid in accordance with the Company's normal
payroll practices and subject to applicable taxes and withholding.
B.            Incentives: Any short term incentive or bonus ("Bonus") or long
term incentive award will be determined and paid to Executive in accordance with
the terms and conditions of the Company's Bonus plan and/or long term incentive
plan, as applicable.
C.            Benefit Plans.  Executive shall be entitled to participate in all
applicable benefit plans maintained by the Company.
VI.            TERMINATION OF EMPLOYMENT. The termination of Executive's
employment and this Agreement may occur as follows:

--------------------------------------------------------------------------------

A.            By Mutual Consent.  The Company and Executive may agree in writing
to terminate this Agreement at any time.
B.            Death. Upon Executive's death, the Company shall pay (i)
Executive's Base Salary due through the date of Executive's death, (ii) plus a
pro-rata portion of any Bonus or other compensation to which Executive is
otherwise entitled as of the time of Executive's death, which Bonus amount will
be determined and paid after the end of the fiscal year for which the Bonus was
in place.  Base Salary due shall be paid to Executive's designated beneficiary
on a date chosen by the Company at its sole discretion; provided, that such date
shall be within thirty (30) days of Executive's death. All outstanding stock
options, restricted stock, restricted stock units and any other unvested equity
incentives shall be treated in accordance with the terms of the award agreements
to which the Company and Executive are parties at the time of Executive's death.
All Company contributions to the Capital Accumulation Plan ("CAP") for the
benefit of Executive shall be treated in accordance with the terms of the CAP in
effect at the time of Executive's death. The Company shall pay to Executive's
estate or beneficiaries, as the case may be, amounts payable under the Company's
life insurance policies and other plans as they relate to benefits following
Executive's death.  Except as expressly stated in this Section VI.B., the
Company shall have no further obligation to any of Executive's representatives,
estate, or heirs.
C.            Disability.
1.            By written notice, either party may terminate Executive's
employment when:
a.            Executive suffers a physical or mental disability entitling
Executive to long-term disability benefits under the Company's long-term
disability plan, if any, or
b.            in the absence of a Company long-term disability plan, Executive
is unable, as determined by the Company, to perform the essential functions of
Executive's regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six (6)
consecutive months.
2.            In the event of termination of Executive's employment under this
Section VI.C, Executive shall be entitled to receive:
a.            all Base Salary and benefits due to Executive through the Date of
Termination (payable within thirty (30) days of the Date of Termination, with
the date of such payment determined by the Company in its sole discretion) and a
pro-rata portion of any Bonus or other compensation that Executive has earned as
of the Date of Termination, which Bonus Plan amount will be determined after the
end of the fiscal year for which the Bonus was in place and paid in accordance
with the terms of the Company's Bonus plan;
b.            an amount equal to Executive's Base Salary for a total of two (2)
years following the Date of Termination following Executive's execution of a
full release of claims in favor of the Company; provided, that such release must
be executed and become effective and any revocation period must expire within
sixty (60) days of the Date of Termination in order for Executive to receive the
payments described herein; and
c.            if permitted under the Company's group medical insurance, group
medical benefits at the same rate as then in effect for the Company's employees
for two (2) years after the Date of Termination.  The costs of the Company's
portion of any premiums due under this Section VI.C.2.c shall be included in
Executive's gross income to the extent the provision of such benefits is deemed
to be discriminatory under Section 105(h) of the Internal Revenue Code of 1986,
as amended (the "Code").
2

--------------------------------------------------------------------------------

3.            The amounts in Section VI.C.2.b. above shall be reduced by any
disability insurance payments Executive receives as a result of Executive's
disability, and shall be paid to Executive periodically at the Company's regular
payroll dates commencing within sixty (60) days following the Date of
Termination (such commencement date to be selected by the Company), provided
that Executive has executed the release as described in Section VI.C.2.b.
4.            All outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall be treated solely in
accordance with the terms of the award agreements to which the Company and
Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of Executive shall be
treated in accordance with the terms of the CAP as in effect on the Date of
Termination.
D.            By the Company for Cause
1.            If Executive commits any of the following, the Company may
terminate Executive's employment by written notice to Executive specifying the
event(s) (each of which shall constitute "Cause" for termination):
a.            continued failure to substantially perform Executive's duties
after written notice and failure to cure within sixty (60) days;
b.            conviction of a felony or engaging in misconduct that is
materially injurious to the Company, monetarily or to its reputation or
otherwise, or that would damage Executive's ability to effectively perform
Executive's duties;
c.            theft or dishonesty;
d.            intoxication while on duty; or
e.            willful violation of Company policies or procedures after written
notice and failure to cure within thirty (30) days.
2.            If Executive's employment is terminated under this Section VI.D.,
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to Executive under this Agreement through the Date of Termination,
and nothing more, subject to Section VI.D.3. and Section VI.D.4.
3.            The Company, in its sole discretion, may agree to accept a full
release of claims in favor of the Company from Executive in return for which
Company shall pay Executive a severance amount of six (6) months of Executive's
Base Salary (payable periodically at the Company's regular payroll intervals,
and commencing sixty (60) days following Executive's Termination) after
Executive's execution of a full release of claims in favor of the Company.  Such
release must be executed and become effective and any revocation period must
expire within sixty (60) days of the Date of Termination (the "For Cause Release
Period") in order for Executive to receive severance benefits under this Section
VI.D.3.  Nothing in this provision shall require Company to provide the six (6)
months of severance or accept the release.
4.            All outstanding stock options, restricted stock, restricted stock
units and any other vested equity incentives shall be treated solely in
accordance with the terms of the award agreements to which the Company and
Executive are parties on the Date of Termination. All unvested equity incentives
shall terminate on the Date of Termination. In addition, all amounts contributed
by the Company to the CAP for the benefit of Executive that have vested shall be
paid out in accordance with the terms of the CAP as in effect on the Date of
Termination. Executive shall not be entitled to receive any unvested Company
contributions to the CAP.
3

--------------------------------------------------------------------------------

E.            By the Company Without Cause
1.            Executive's employment may be terminated by the Company at any
time without Cause by delivery of a written notice of termination to Executive.
If Executive's employment is terminated under this Section VI.E., Executive
shall be entitled to receive:
a.            all Base Salary and benefits due to Executive through the Date of
Termination (payable within thirty (30) days of the Date of Termination, with
the date of such payment determined by the Company in its sole discretion) and a
pro-rata portion of any Bonus or other compensation that Executive has earned as
of the Date of Termination, which Bonus or other compensation amount will be
determined after the end of the fiscal year for which the Bonus was in place and
paid in accordance with the terms of the Company's Bonus plan;
b.            an amount equal to Executive's Base Salary for a total of two (2)
years following the Date of Termination upon Executive's execution of a full
release of claims in favor of the Company; provided that such release must be
executed and become effective and any revocation period must expire within sixty
(60) days of the Date of Termination in order for Executive to receive the
payments described herein; and
c.            group medical benefits for two (2) years after the Date of
Termination upon Executive's execution of a full release of claims in favor of
the Company as described in Section VI.E.1.b. The costs of the Company's portion
of any premiums due under this Section VI.E.1.c. shall be included in
Executive's gross income to the extent the provision of such benefits is deemed
to be discriminatory under Section 105(h) of the Code.
2.            The amounts in Section VI.E.1.b. and VI.E.1.c. above shall be paid
to Executive periodically at the Company's regular payroll dates commencing
within sixty (60) days following the Date of Termination (the commencement date
will be determined by the Company) provided that Executive has executed the
release as described in Section VI.E.1.b.
3.            All outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall be treated solely in
accordance with the terms of the award agreements to which the Company and
Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of Executive shall vest
and thereafter be paid out in accordance with the terms of the CAP as in effect
on the Date of Termination.
F.            By Executive for Good Reason
1.            Executive's employment may be terminated by Executive by written
notice of Executive's resignation delivered within sixty (60) days after the
occurrence of any of the following events, each of which shall constitute "Good
Reason" for resignation and together shall be "Good Reason Events":
a.            a material reduction in Executive's Base Salary (unless such
reduction is part of an across-the-board reduction affecting all Company
executives with a comparable role or title); and
4

--------------------------------------------------------------------------------

b.            a requirement by the Company to relocate Executive to a location
that is greater than twenty-five (25) miles from the location of the office in
which Executive performs Executive's duties hereunder at the time of such
relocation; and
c.            in connection with a Change in Control, a failure by the successor
person or entity, or the Board, to honor this Agreement or to present Executive
with an employment agreement containing provisions substantially similar to this
Agreement or otherwise satisfactory to Executive and which is executed by
Executive.
2.            Executive shall give the Company written notice of Executive's
intention to resign for Good Reason within sixty (60) days after the occurrence
of one of the Good Reason Events.  The notice must state with reasonable
specificity the Good Reason Event. Thereafter, the Company shall have sixty (60)
days (the "Cure Period") to rescind the Good Reason Event(s).  If the Company
rescinds the Good Reason Event(s) within the Cure Period, Executive no longer
shall have the right to resign for Good Reason. If the Company fails to rescind
the Good Reason Event(s) before the expiration of the Cure Period, then
Executive may resign for Good Reason as long as the resignation for Good Reason
occurs within thirty (30) days following the expiration of the Cure Period;
otherwise the right to resign on the basis of such Good Reason Event(s) shall be
deemed to have been waived.   If Executive resigns for Good Reason as defined in
this Section VI.F., Executive shall be entitled to receive:
a.            all Base Salary and benefits due to Executive under this Agreement
through the Date of Termination (payable within thirty (30) days of the Date of
Termination, with the date of such payment determined by the Company in its sole
discretion) and a pro-rata portion of any Bonus or other compensation that
Executive has earned as of the Date of Termination, which Bonus amount will be
determined after the end of the fiscal year for which the Bonus was in place and
paid in accordance with the terms of the Company's Bonus plan;
b.            an amount equal to Executive's Base Salary for a total of two (2)
years following the Date of Termination upon Executive's execution of a full
release of claims in favor of the Company; provided, that such release must be
executed and become effective and any revocation period must expire within sixty
(60) days of the Date of Termination in order for Executive to receive the
benefits described herein; and
c.            group medical benefits for two (2) years after the Date of
Termination upon Executive's execution of a full release of claims in favor of
the Company as described in Section VI.F.2.b.  The costs of the Company's
portion of any premiums due under this Section VI.F.2.c. shall be included in
Executive's gross income to the extent the provision of such benefits is deemed
to be discriminatory under Section 105(h) of the Code.
3.            The amounts in Section VI.F.2.b. and VI.F.2.c. above shall be paid
to Executive periodically at the Company's regular payroll dates commencing
within sixty (60) days following the Date of Termination (the commencement date
which will be determined by the Company) provided that Executive has executed
the release as described therein.
4.            All outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall be treated solely in
accordance with the terms of the award agreements to which the Company and
Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of Executive shall vest
and thereafter be paid out in accordance with the terms of the CAP as in effect
on the Date of Termination.
5

--------------------------------------------------------------------------------

G.            By Executive Without Good Reason
1.            Executive may terminate Executive's employment at any time by
delivery of a written notice of resignation to the Company no less than sixty
(60) days and no more than ninety (90) days prior to the effective date of
Executive's resignation. Executive shall receive all Base Salary and benefits
due under this Agreement through the next payroll date following the Date of
Termination, and nothing more.
2.            Although Executive is not entitled to any severance amount in the
event of termination pursuant to Section VI.G., the Company may, in its sole
discretion, provide Executive with the opportunity to reduce the term of the
non-compete and non-solicitation covenants in Section IX hereof, from
twenty-four (24) months to eighteen (18) months, upon execution of a full
release of claims in favor of the Company.
3.            All outstanding stock options, restricted stock, restricted stock
units and any other vested equity incentives shall be treated solely in
accordance with the terms of the award agreements to which the Company and
Executive are parties on the Date of Termination. All unvested equity incentives
shall terminate on the Date of Termination. In addition, all amounts contributed
by the Company to the CAP for the benefit of Executive that have vested shall be
paid out in accordance with the terms of the CAP as in effect on the Date of
Termination. Executive shall not be entitled to receive any unvested Company
contributions to the CAP.
H.            Following a Change in Control
1.            If Executive's termination of employment without Cause (pursuant
to Section VI.E.) or by Executive for Good Reason (pursuant to Section VI.F.)
occurs within twelve (12) months following a Change in Control and the
termination is related to the event that triggered the Change in Control, then
the amounts payable pursuant to Section VI.E. or Section VI.F. above, as the
case may be, shall be paid to Executive in a lump sum no later than sixty (60)
days following the Date of Termination, with the date of such payment determined
by the Company in its sole discretion. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other unvested equity
incentives shall be treated solely in accordance with the terms of the award
agreements to which the Company and Executive are parties on the Date of
Termination. In addition, all amounts contributed by the Company to the CAP for
the benefit of Executive shall vest and thereafter be paid out in accordance
with the terms of the CAP as in effect on the Date of Termination.
2.            For the purposes of this Agreement, a "Change in Control" shall
mean any of the following events:
a.            any person or entity, including a "group" as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), other than the Company or a wholly-owned subsidiary thereof or any
employee benefit plan of the Company or any of its subsidiaries, becomes the
beneficial owner of the Company's securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or
6

--------------------------------------------------------------------------------

b.            as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company's
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction
3.            To the extent that (i) any payment under this Agreement is payable
solely upon or following the occurrence of a Change in Control and (ii) such
payment is treated as "deferred compensation" for purposes of Code Section 409A,
a Change in Control shall mean a "change in the ownership of the Company," a
"change in the effective control of the Company," or a "change in the ownership
of a substantial portion of the assets of the Company" as such terms are defined
in Section 1.409A-3(i)(5) of the Treasury Regulations.
I.            Delay of Payments Pursuant to Section 409A.  It is intended that
(1) each installment of the payments provided under this Agreement is a separate
"payment" for purposes of Section 409A of the Code and (2) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date
Executive's employment with the Company terminates or at such other time that
the Company determines to be relevant, Executive is a "specified employee" (as
such term is defined under Treasury Regulation 1.409A-1(i)) of the Company and
(ii) that any payments to be provided to Executive pursuant to this Agreement
are or may become subject to the additional tax under Section 409A(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code
if provided at the time otherwise required under this Agreement then such
payments shall be delayed until the date that is six months after the date of
Executive's "separation from service" (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
Executive's death.  Any payments delayed pursuant to this Section VI.I shall be
made in a lump sum on the first day of the seventh month following Executive's
"separation from service" (as such term is defined under Treasury Regulation
1.409A-1(h)), or, if earlier, the date of Executive's death. In addition, to the
extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which Executive participates during Executive's employment or
thereafter provides for a "deferral of compensation" within the meaning of
Section 409A of the Code, such amount shall be paid in accordance with Section
1.409A-3(i)(1)(iv) of the Treasury Regulations, including (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) any such reimbursement or payment may not be subject to liquidation or
exchange for another benefit.  In addition, notwithstanding any other provision
to the contrary, in no event shall any payment under this Agreement that
constitutes "deferred compensation" for purposes of Section 409A of the Code and
the Treasury Regulations promulgated thereunder be subject to offset by any
other amount unless otherwise permitted by Section 409A of the Code.  For the
avoidance of doubt, any payment due under this Agreement within a period
following Executive's termination of employment or other event shall be made on
a date during such period as determined by the Company in its sole discretion.
7

--------------------------------------------------------------------------------

J.            DATE OF TERMINATION.  The date of delivery of a notice of
termination or resignation by either the Company or Executive shall constitute
the "Date of Termination," unless otherwise set forth herein.  For purposes of
this Agreement, Executive will be deemed to have terminated employment when
Executive has a "separation from service" from the Company as determined in
accordance with Treasury Regulation 1.409A-1(h).
VII.            REPRESENTATIONS. Executive represents and warrants that
Executive is not a party to any agreement or instrument that would prevent
Executive from entering into or performing Executive's duties in any way under
this Agreement.
VIII.            ASSIGNMENT, BINDING AGREEMENT. This Agreement is a personal
contract and the rights and interests of Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by Executive, except
as otherwise expressly permitted by the provisions of this Agreement. This
Agreement shall inure to the benefit of and be enforceable by Executive and
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive's devisee,
legatee or other designee or, if there is no such designee, to Executive's
estate.
IX.            CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION
A.            Executive acknowledges that:
1.            the business of providing healthcare and/or well-being support
services,  coaching or management in which the Company is engaged (the
"Business") is intensely competitive and that Executive's employment by the
Company will require that Executive have access to and knowledge of confidential
information of the Company relating to its business plans, financial data,
marketing programs, client information, contracts and other trade secrets, in
each case other than as and to the extent such information is generally known or
publicly available through no violation of this Agreement by Executive;
2.            the use or disclosure of such information other than in
furtherance of the Business may place the Company at a competitive disadvantage
and may do damage, monetary or otherwise, to the Business; and
3.            the engaging by Executive in any of the activities prohibited by
this Section IX. shall constitute improper appropriation and/or use of such
information. Executive expressly acknowledges the trade secret status of the
Company's confidential information and that the confidential information
constitutes a protectable business interest of the Company. Other than as may be
required in the performance of Executive's duties, Executive expressly agrees
not to divulge such confidential information to anyone outside the Company
without prior permission.
B.            Executive shall not:
1.            engage in Competition, as defined below, with the Company or its
subsidiaries within any market where the Company is conducting the Business at
the time of termination of Executive's employment hereunder. For purposes of
this Agreement, "Competition" by Executive shall mean Executive's being employed
by or acting as a consultant or lender to, or being a director, officer,
employee, principal, agent, stockholder, member, owner or partner of, or
permitting Executive's name to be used in connection with the activities of any
person or entity engaged in the Business, provided that, it shall not be a
violation of this Section IX.B.1. for Executive to become the registered or
beneficial owner of less than five percent (5%) of any class of the capital
stock of any one or more competing corporations registered under the Exchange
Act, provided that, Executive does not participate in the business of such
corporation until such time as this covenant expires; and
8

--------------------------------------------------------------------------------

2.            directly or indirectly, for Executive's benefit or for the benefit
of any other person or entity, do any of the following:
a.            solicit from any customer, doing business with the Company as of
the Date of Termination, business of the same or of a similar nature to the
Business of the Company with such customer;
b.            solicit from any known potential customer of the Company business
of the same or of a similar nature to that which, to the knowledge of Executive,
has been the subject of a written or oral bid, offer or proposal by the Company,
or of substantial preparation with a view to making such a bid, proposal or
offer, within eighteen (18) months prior to the Date of Termination; or
c.            recruit or solicit the employment or services of any person who
was employed by the Company as of the Date of Termination and is employed by the
Company at the time of such recruitment or solicitation.
3.            Executive acknowledges that the services to be rendered by
Executive to the Company are of a special and unique character, which causes
this Agreement to be of significant value to the Company, the loss of which may
not be reasonably or adequately compensated for by damages in an action at law,
and that a breach or threatened breach by Executive of any of the provisions
contained in this Section IX. will cause the Company irreparable injury.
Executive therefore agrees that the Company will be entitled, in addition to any
other right or remedy, to a temporary, preliminary and permanent injunction,
without the necessity of proving the inadequacy of monetary damages or the
posting of any bond or security, enjoining or restraining Executive from any
such violation or threatened violations. Executive acknowledges that the terms
of this Section IX. and its obligations are reasonable and will not prohibit
Executive from being employed or employable in the health care industry.
C.            If any one or more of the provisions contained in this Agreement
shall be held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.
D.            This Section IX shall be applicable during Executive's employment
and for a period of eighteen (18) months after Executive's last day of
employment regardless of the reason the Executive's employment terminated.  If
Executive's employment is terminated under Section VI.D. or VI.G. (including if
Executive's resignation does not comply with all of the requirements in Section
VI.G. such as notice), then this Section IX shall be applicable for an
additional six (6) months for a total of twenty-four (24) months following
Executive's last day of employment.
X.            ENTIRE AGREEMENT. This Agreement contains all the understandings
between the parties pertaining to the matters referred to herein, and supersedes
any other undertakings and agreements, whether oral or written, previously
entered into by them with respect thereto. Executive represents that, in
executing this Agreement, Executive does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise and that
Executive has had the opportunity to be represented by counsel of Executive's
choosing.
9

--------------------------------------------------------------------------------

XI.            AMENDMENT OR MODIFICATION; WAIVER. No provision of this Agreement
may be amended or waived, unless such amendment or waiver is agreed to in
writing, signed by Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.
XII.            NOTICES. Any notice to be given hereunder shall be in writing
and shall be deemed given when delivered personally, sent by courier, facsimile
or registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated on the signature page
or to such other address as such party may subsequently give notice in writing. 
Any notice delivered personally or by courier shall be deemed given on the date
delivered. Any notice sent by facsimile, registered or certified mail, postage
prepaid, return receipt requested, shall be deemed given on the date transmitted
by facsimile or mailed.
XIII.            SEVERABILITY. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law.
XIV.            SURVIVORSHIP. The rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
XV.            GOVERNING LAW; VENUE. This Agreement will be governed by and
construed in accordance with the laws of the State of Tennessee, without regard
to the principles of conflicts of law thereof, and venue shall be the United
States District Court for the Middle District of Tennessee.
XVI.            HEADINGS. All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
XVII.            COUNTERPARTS. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement.



  HEALTHWAYS, INC.    
By:  
/s/ Alfred Lumsdaine
Name:  
Alfred Lumsdaine
Title:  
  Date:  
Chief Financial Officer
 October 27, 2015  




 
EXECUTIVE
 
  
/s/ Sidney W Stolz
Sidney Stolz
Date: 
October 27, 2015



 
Addresses for Notice:
 
Mr. Sidney Stolz
___________________________
Address on File______________
___________________________
 
 
Healthways, Inc.
701 Cool Springs Blvd.
Franklin, TN 37067
Attn: CEO
w/copy to General Counsel

 
11


--------------------------------------------------------------------------------

 